Citation Nr: 0332069	
Decision Date: 11/18/03    Archive Date: 11/25/03	

DOCKET NO.  00-02 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling, 
to include the question of whether a 50 percent rating or 
higher is warranted from a date prior to May 9, 2000.  


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from December 1967 to 
January 1970.  

This matter arises from various rating decisions rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
2002), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

On October 9, 2002, the Board denied the veteran an increased 
rating for PTSD.  Implicit in that decision was that a 
50 percent rating was not warranted for that disability prior 
to May 9, 2000.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2003, the appellant and the Secretary of Veterans 
Affairs filed a joint motion for remand and to stay 
proceedings with regard to the Board's October 9, 2002 
decision regarding the veteran's PTSD claim.  In its order 
dated January 31, 2003, the Court vacated that portion of the 
Board's decision that denied an increased rating for PTSD and 
that implicitly denied an effective date earlier than May 9, 
2000 for a 50 percent rating for PTSD, and remanded the case 
for readjudication consistent with the motion.  The case is 
again before the Board for further appellate consideration.  


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), that 
eliminated 
the well-grounded claim requirements, expanded the duty of VA 
to notify the 


appellant and representative, and enhanced VA's duty to 
assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendments to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  

First, VA has a duty to notify the veteran of any information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  See VCAA, Section 3(a), (codified at 
38 U.S.C.A. §§ 5102 and 5103).  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  See VCAA, Section 3(a) (codified 
at 38 U.S.C.A. § 5103A). 

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of enactment.  


Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.   

This matter arises from a claim filed prior to the effective 
date of the VCAA.  The record indicates that the RO sent the 
veteran a letter notifying him about the VCAA on November 7, 
2001.  However, that letter did not clearly notify the 
appellant of the information necessary to substantiate his 
claim, and did not indicate what evidence, if any, would be 
gathered by the appellant, and which evidence would be 
procured by VA.  This must be accomplished to ensure that the 
appellant is accorded due process of the law.  

The record also indicates that the veteran's PTSD has not 
been evaluated since May 2000.  The Board believes that a 
current VA psychiatric examination should be conducted in 
order to ensure the adequacy of the record.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:  

1.  The RO must review the claims file 
and insure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should insure that the new notification 
requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, and the duty to assist regulations, 
found at 66 Fed. Reg. 45,620-32 (Aug. 27, 
2001), are fully complied with and 
satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates 
of treatment for all health care 
providers, VA and private, who may 
possess additional records pertinent to 
his claim.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him and 
his representative of this, and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should review the 
record and insure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty to assist 
requirements of the VCAA and VA's 
implementing regulations.  

5.  Once the foregoing has been 
accomplished, the veteran should be 
afforded a VA psychiatric examination.  
The claims file should be available to 
the examiner in conjunction therewith.  
All indicated tests and studies must be 
accomplished.  The examiner should 
indicate all symptomatology associated 
with the veteran's PTSD.  In addition, he 
should assign a Global Assessment of 
Functioning (GAF) score.  He should also 
explain the reasoning underlying the GAF 
score so assigned.  A complete rationale 
should be given for each opinion and 
conclusion expressed.  

6.  The RO should again review the claim.  
This should include a review of the 
effective date assigned for the 
50 percent disability rating currently in 
effect for PTSD.  If the benefit sought 
on appeal is not granted, the veteran 
should be furnished a supplemental 
statement of the case.  He should also be 
given the appropriate time period in 
which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is both to ensure 
the adequacy of the record and to accord the appellant due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim.  The veteran need take no 
action until so informed.  He also may submit additional 
evidence and arguments in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



